Citation Nr: 0524994	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-22 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for fracture of the 
right 5th metatarsal with arthritis of the toes, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left elbow.  

3.  Entitlement to service connection for DJD of the right 
shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the December 1999 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an increased rating for residuals, fracture, 
of the right metatarsal with arthritis, and service 
connection for DJD of the left arm and right shoulder.  In 
later statements, the veteran clarified that he was seeking 
service connection for a left elbow disorder and the issue 
has been styled in this appeal to properly reflect his claim.  

By rating decision of February 2005, entitlement to an 
increased rating for degenerative arthritis with 
chondromalacia and mild varus deformity, right knee, 
degenerative arthritis with chondromalacia and mild varus 
deformity, left knee, and degenerative joint disease (DJD) of 
the cervical spine, was denied.  By rating decision of 
March 2005, entitlement to an increased rating for DJD of the 
lumbosacral spine was denied.  In March 2005, notice of 
disagreement was filed to these disabilities and a statement 
of the case (SOC) has not been issued.  A SOC must be issued 
to give the veteran an opportunity to prefect an appeal with 
respect to these particular issues.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The aforementioned issues are the 
subject of the attached remand to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  

The veteran testified before the undersigned at a 
videoconference hearing in July 2005.  The transcript of the 
hearing is of record in the claims folder.  

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  The veteran does not have DJD of the left elbow.   


CONCLUSION OF LAW

Service connection for DJD of the left elbow was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 


VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and the 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent 
letters to the veteran in April 2001, and May 2003, which 
asked him to submit certain information, and informed him of 
the elements needed to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  As this claim was filed prior to the enactment 
of the VCAA, this did not occur here, but content complying 
notice was eventually accomplished, together with proper 
subsequent VA process.  The veteran was also provided an 
opportunity to testify at a hearing, which he did before the 
RO in April 2003 and before the undersigned in a 
videoconference hearing in July 2005.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's VA outpatient 
treatment records, and he underwent additional VA examination 
in connection with the claim.  The veteran has not identified 
any additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
He indicated in a statement of February 2004 that he had no 
additional relevant medical evidence to submit.  There is 
nothing further that must be done in this respect.  The Board 
finds that VA has satisfied its duties to inform and assist.  


II.  Service Connection 

The veteran and his representative contend, that the veteran 
has left elbow DJD which occurred as a result of injury 
sustained in service.  The veteran asserts that he had 
multiple parachute jumps as a member of Special Services in 
service and as a result, sustained impact trauma.  He also 
indicated that he sustained injury to his left elbow during a 
motorcycle accident.  

The law provides that service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110 and 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In addition, service connection for arthritis may be presumed 
if it is manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for DJD of the left elbow.  

Service medical records show that the veteran sustained 
abrasion of his left elbow during a motorcycle accident in 
December 1981.  The medical records show dressing changes 
performed during this time.  His retirement examination in 
August 1990, reflect no DJD of the left elbow.  

After service, the veteran underwent VA examination in 
April 2001.  The x-ray findings at that time showed the left 
elbow was normal with no fractures, subluxations, nor 
significant change.  

In July 2004, the veteran underwent additional VA 
examination.  The examiner at that time found that the 
veteran had left upper extremity neuropathy at the elbow as a 
result of inservice parachute jumps and secondary to his 
service-connected cervical spine degenerative disease.  By 
rating decision of September 2004, service connection was 
awarded for radicualopathy, left upper extremity.  

The veteran testified at a videoconference hearing in July 
2005.  His testimony reiterated that he injured his left 
elbow during a motorcycle accident and as a result of trauma 
sustained during inservice parachute jumps.  

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here there is 
no competent medical evidence of DJD of the left elbow.  
Although there is evidence of disability of the left elbow, 
it is not DJD.  The veteran has radiculopathy in that area, 
and service connection is in effect for that disorder.  The 
x-ray evidence of record clearly shows that the veteran does 
not have DJD of the left elbow.  There is no clinical 
evidence of record reflecting DJD of the left elbow.  

The only evidence that the veteran has DJD of the left elbow 
as a result of service is the veteran's own statements.  The 
record does not reflect nor does the veteran claim to have 
special medical training.  As a layperson, he cannot provide 
competent evidence when an expert opinion is required, as is 
the case with establishing the etiology or diagnosis of a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Based on the foregoing, service connection for 
DJD of the left elbow, cannot be granted.  Accordingly, the 
appeal in this regard is denied.  




ORDER

DJD of the left elbow is denied.  


REMAND

By rating decision of February 2005, entitlement to an 
increased rating for degenerative arthritis with 
chondromalacia and mild varus deformity, right knee, 
degenerative arthritis with chondromalacia and mild varus 
deformity, left knee, and DJD of the cervical spine, was 
denied.  By rating decision of March 2005, entitlement to an 
increased rating for DJD of the lumbosacral spine was denied.  
In March 2005, notice of disagreement was filed to these 
disabilities and a statement of the case (SOC) has not been 
issued.  Therefore, a remand is required to allow the RO to 
issue a SOC and to give the veteran an opportunity to prefect 
an appeal with respect to these particular issues.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  (When a notice of 
disagreement is filed, the Board should remand, rather than 
refer, the issues to the RO for the issuance of a statement 
of the case).  

Additionally, as to the issue of entitlement to an increased 
rating for residuals, fracture, right 5th metatarsal with 
arthritis, the veteran indicted during his July 2005 
videoconference hearing that this disability has worsened 
over the last few years.  He has not undergone VA examination 
since April 2001.  The veteran should be provided VA 
examination in connection with his claim in order that the 
evaluation of the disability is fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the veteran claims service connection for DJD of the 
right shoulder.  He claims this DJD of the right shoulder as 
a result of impact trauma from parachute jumps taken during 
service.  Although x-ray examination of the veteran's right 
shoulder in 1994 and 2001 indicate no bony involvement of the 
right shoulder, bone scans performed in 1985 during service 
show that they were consistent with DJD of both shoulders.  
Since there is a discrepancy in this regard, the veteran 
should undergo VA examination of the right shoulder with an 
opinion rendered whether or not there is disability of the 
right shoulder and whether such disability is due to active 
service.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The veteran should be scheduled a VA 
orthopedic examination to assess the 
severity of his service-connected 
residuals, fracture, right 5th metatarsal 
with arthritis.  The claims folder and a 
copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss 
with regard to the right foot due to such 
factors.  The examiner should express an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups or when the right foot is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional loss due to pain on use during 
flare-ups.  The examiner should indicate 
whether the veteran's right foot 
disability is moderate, moderately 
severe, or severe in degree.  

The examiner should also examine the 
veteran's right shoulder and determine if 
the veteran has a disability of the right 
shoulder.  After the examiner determines 
if the veteran has a disability of the 
right shoulder, if the answer is in the 
affirmative, the examiner should render 
an opinion as to whether the veteran has 
DJD or any other disorder of the right 
shoulder and if so, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the right shoulder disability is due to 
his active service.  A rationale should 
be made for any opinions rendered.  

2.  The veteran and his representative 
should be provided a statement of the 
case regarding entitlement to an 
increased rating for degenerative 
arthritis with chondromalacia and mild 
varus deformity, right knee, degenerative 
arthritis with chondromalacia and mild 
varus deformity, left knee, degenerative 
joint disease (DJD) of the cervical 
spine, and DJD of the lumbosacral spine, 
and given an opportunity to respond.  If 
the veteran perfects an appeal by timely 
submitting a substantive appeal, the 
matter should be returned to the Board 
for further appellate review.  

3.  Readjudicate the veteran's claim for 
service connection for DJD of the right 
shoulder.  If the benefits sought on 
appeal remain denied, prepare a 
supplemental statement of the case and 
send it to the veteran and his 
representative.  Also provide an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


